DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 3/21/2022. The amendments filed on 3/21/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (U.S. Pub. No. 20170042504) hereinafter Rich, in further view of Lading et al. (U.S. Pub. No. 20170238817) hereinafter Lading. 
Regarding claim 1, primary reference Rich teaches:
A non-invasive blood pressure (NIBP) device (abstract; [0010], evaluating pressure of a vessel using a set of push pulses), comprising:
A transducer ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]; [0028]; [0041]-[0045]; figure 3A; figure 4; figure 5) configured to:
emit energy towards a blood vessel of a patient ([0010], providing a push pulse of ultrasound is emit energy toward a blood vessel; [0013], provide acoustic energy with a series of push pulses; [0018], providing a push pulse toward a vessel of the user; [0021], use of the ultrasound to a vessel of the user; [0022]-[0024]; [0026]-[0033], describe the use of push pulse energy; [0035]-[0043], describe the push pulse, which teaches to the emitting of energy toward a blood vessel of a patient; see also figure 3A; figure 4; figure 5); and 
receive a reflection of the energy from the blood vessel ([0010], determining a push pulse-dependent value based on the push pulse; [0018], push pulse dependent values; [0026]-[0033], describe the push pulse with push pulse dependent values being measured from the reflected acoustic energy signals; [0044]-[0047], describe the use of the ultrasound system to measure reflected acoustic energy generated from the push pulses; see “transmit-receive path” in [0045]); and a processor configured to: 
determine, by analyzing the reflection of the energy, a change in a geometry of a radial cross section of a blood vessel caused by an ultrasound pulse ([0010], push pulse parameters and push pulse-dependent values; [0026]; [0027], “displacement characteristic (e.g., axial distance, lengthwise radius of displaced vessel region, cross-wise radius of displaced region, etc.)” is considered to be a change in geometry of the radial cross section caused by the push pulse force exerted on the vessel from the ultrasound transducer. See figures 3A, 4, 5, and 6 which further depict the push pulse energy displacing and changing the geometry of the vessel radial cross section by an interaction with the vessel wall, generating a deflection; [0028], further describes the measurement of the deflected/displaced vessel with the “diameter of the vessel” which is considered to be a change in the radial cross section as it is a measurement that would impact the radial cross section geometry; [0029]-[0033]; [0035]-[0042]; [0044]-[0047] further describe the determination of push-pulse dependent values including the above geometry measurements based on the axial displacement of the blood vessel or blood vessel wall); 
determine a strain on the blood vessel caused by the ultrasound pulse by analyzing the change in the geometry of the radial cross-section of the blood vessel ([0010], push pulse parameters and push pulse-dependent values; [0026]; [0027], “displacement characteristic (e.g., axial distance, lengthwise radius of displaced vessel region, cross-wise radius of displaced region, etc.)” is considered to be a change in geometry of the radial cross section caused by the push pulse force exerted on the vessel from the ultrasound transducer. See figures 3A, 4, 5, and 6 which further depict the push pulse energy displacing and changing the geometry of the vessel radial cross section by an interaction with the vessel wall, generating a deflection; [0028], further describes the measurement of the deflected/displaced vessel with the “stress, strain, stress-strain relationships” as one of the push-pulse dependent values that are included in a combination of measured values. These are dependent on the effect of the push pulse changing the geometry of the blood vessel, which enables the stress and strain determinations; [0029]-[0033]; [0035]-[0042]; [0044]-[0047] further describe the determination of push-pulse dependent values including the above geometry measurements based on the axial displacement of the blood vessel or blood vessel wall); 
Primary reference Rich fails to teach:
determine a pulse wave velocity (PWV) of the blood vessel as a function of the stress on the blood vessel caused by the ultrasound pulse and the strain on the blood vessel caused by the ultrasound pulse; and 
determine a blood pressure of the patient using the PWV
However, the analogous art of Lading of a device for determining an estimated pulse wave velocity of an artery of a subject (abstract) teaches:
determine a pulse wave velocity (PWV) of the blood vessel as a function of the stress on the blood vessel and the strain on the blood vessel ([0086]-[0090], describe the system of equations and processing steps for determining a pulse wave velocity of the blood based on the stress-strain relationship of the measured artery; see also [0091]-[0108]; note that primary reference Rich teaches to the determination of stress strain relationships based on the ultrasound pulse pressure displacement, therefore, the further calculation of PWV using that data, would also be based on the stress caused by the ultrasound pulse); and 
determine a blood pressure of the patient using the PWV ([0086]-[0090], describe the system of equations and processing steps for determining a pulse wave velocity and subsequently the blood pressure of the patient based on the stress-strain relationship of the measured artery. Specifically [0088] teaches to the blood pressure being expressed as a function of the PWV, which enables further calculation of the pressure based on the measured stress-strain relationship; see also [0091]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse based geometry and strain measurement system of Rich to incorporate the pulse wave velocity calculation from strain and stress as well as the determination of blood pressure as taught by Lading because the use of a model based on measured stress-strain values enables the estimation of the transmural blood pressure P based on PWV without the use of or need for calibration by an external reference device or person-specific attributes because only one of the unknown parameters is needed. (Lading, [0089]). 
Regarding claim 2, the combined references of Rich and Lading teach all of the limitations of claim 1. Primary reference Rich further teaches:
Wherein the energy comprises ultrasound ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]-[0033]; [0041]-[0045]; figure 3A; figure 4; figure 5
Regarding claim 14, primary reference Rich teaches:
A method (abstract; [0010], evaluating pressure of a vessel using a set of push pulses), comprising: 
emitting, by a transducer ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]; [0028]; [0041]-[0045]; figure 3A; figure 4; figure 5), energy directed towards a blood vessel of a patient ([0010], providing a push pulse of ultrasound is emit energy toward a blood vessel; [0013], provide acoustic energy with a series of push pulses; [0018], providing a push pulse toward a vessel of the user; [0021], use of the ultrasound to a vessel of the user; [0022]-[0024]; [0026]-[0033], describe the use of push pulse energy; [0035]-[0043], describe the push pulse, which teaches to the emitting of energy toward a blood vessel of a patient; see also figure 3A; figure 4; figure 5); 
receiving, by the transducer, a reflection of the energy from the blood vessel ([0010], determining a push pulse-dependent value based on the push pulse; [0018], push pulse dependent values; [0026]-[0033], describe the push pulse with push pulse dependent values being measured from the reflected acoustic energy signals; [0044]-[0047], describe the use of the ultrasound system to measure reflected acoustic energy generated from the push pulses; see “transmit-receive path” in [0045]); 
determining, based on the reflection of the energy, a change in a geometry of a radial cross-section of the blood vessel caused by an ultrasound pulse ([0010], push pulse parameters and push pulse-dependent values; [0026]; [0027], “displacement characteristic (e.g., axial distance, lengthwise radius of displaced vessel region, cross-wise radius of displaced region, etc.)” is considered to be a change in geometry of the radial cross section caused by the push pulse force exerted on the vessel from the ultrasound transducer. See figures 3A, 4, 5, and 6 which further depict the push pulse energy displacing and changing the geometry of the vessel radial cross section by an interaction with the vessel wall, generating a deflection; [0028], further describes the measurement of the deflected/displaced vessel with the “diameter of the vessel” which is considered to be a change in the radial cross section as it is a measurement that would impact the radial cross section geometry; [0029]-[0033]; [0035]-[0042]; [0044]-[0047] further describe the determination of push-pulse dependent values including the above geometry measurements based on the axial displacement of the blood vessel or blood vessel wall); 
determining a strain on the blood vessel caused by the ultrasound pulse by analyzing the change in the geometry of the radial cross-section ([0010], push pulse parameters and push pulse-dependent values; [0026]; [0027], “displacement characteristic (e.g., axial distance, lengthwise radius of displaced vessel region, cross-wise radius of displaced region, etc.)” is considered to be a change in geometry of the radial cross section caused by the push pulse force exerted on the vessel from the ultrasound transducer. See figures 3A, 4, 5, and 6 which further depict the push pulse energy displacing and changing the geometry of the vessel radial cross section by an interaction with the vessel wall, generating a deflection; [0028], further describes the measurement of the deflected/displaced vessel with the “stress, strain, stress-strain relationships” as one of the push-pulse dependent values that are included in a combination of measured values. These are dependent on the effect of the push pulse changing the geometry of the blood vessel, which enables the stress and strain determinations; [0029]-[0033]; [0035]-[0042]; [0044]-[0047] further describe the determination of push-pulse dependent values including the above geometry measurements based on the axial displacement of the blood vessel or blood vessel wall); 
Primary reference Rich fails to teach:
determining: 
a pulse wave velocity (PWV) of the blood vessel as a function of based on the strain on the blood vessel caused by the pulse and a stress on the blood vessel caused by the pulse; and 
determining a blood pressure using the PWV.
However, the analogous art of Lading of a device for determining an estimated pulse wave velocity of an artery of a subject (abstract) teaches:
determining: 
a pulse wave velocity (PWV) of the blood vessel as a function of based on the strain on the blood vessel ([0086]-[0090], describe the system of equations and processing steps for determining a pulse wave velocity of the blood based on the stress-strain relationship of the measured artery; see also [0091]-[0108]; note that primary reference Rich teaches to the determination of stress strain relationships based on the ultrasound pulse pressure displacement, therefore, the further calculation of PWV using that data, would also be based on the stress caused by the ultrasound pulse); and 
determining a blood pressure using the PWV ([0086]-[0090], describe the system of equations and processing steps for determining a pulse wave velocity and subsequently the blood pressure of the patient based on the stress-strain relationship of the measured artery. Specifically [0088] teaches to the blood pressure being expressed as a function of the PWV, which enables further calculation of the pressure based on the measured stress-strain relationship; see also [0091]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse based geometry and strain measurement system of Rich to incorporate the pulse wave velocity calculation from strain and stress as well as the determination of blood pressure as taught by Lading because the use of a model based on measured stress-strain values enables the estimation of the transmural blood pressure P based on PWV without the use of or need for calibration by an external reference device or person-specific attributes because only one of the unknown parameters is needed. (Lading, [0089]). 
Regarding claim 15, the combined references of Rich and Lading teach all of the limitations of claim 14. Primary reference Rich further teaches:
Wherein the energy comprises ultrasound ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]-[0033]; [0041]-[0045]; figure 3A; figure 4; figure 5
Claim 3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading as applied to claims 1 or 14 above, and further in view of Eskandari et al. (U.S. Pub. No. 20100160778), in further view of Hoeks et al. ("Non-invasive measurement of mechanical properties of arteries in health and disease", Proceedings of the Institution of Mechanical Engineers, Part H: Journal of Engineering in Medicine, 1999. Vol 213 Part H, p. 195-202.) hereinafter Hoeks (see attached NPL reference of the office action of 3/25/2021). 
Regarding claim 3, the combined references of Rich and Lading teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the PWV by calculating the Young's modulus of the blood vessel as a function of the stress on the blood vessel caused by the ultrasound pulse and the strain on the blood vessel caused by the ultrasound pulse
However, the analogous art of Eskandari of a method and apparatus for determining viscoelastic properties in tissue (abstract) teaches:
wherein the processor is configured to determine the Young's modulus as a function of the stress on the tissue and the strain on the tissue ([0034]-[0043], describe the creation of stress-strain transfer functions which are then used in [0040] to calculate Young’s modulus from the inverse value of the stress-strain transfer function. Therefore this forms a function of the stress and strain in the measured tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Lading to incorporate the Young’s modulus calculation based on stress and strain functions as taught by Eskandari because while parameters such as stress and strain can be directly measured from the tissue, the Young’s modulus requires additional calculations. By providing a functional relationship of stress and strain transfer equations, the most efficient way of calculating the variable can be achieved based on the acquired data (Eskandari, [0040]). This improves efficiency and processing time. 
Primary reference Rich further fails to teach:
wherein the processor is configured to determine the PWV by calculating the Young's modulus of the blood vessel
However, the analogous art of Hoeks of an ultrasound based distension waveform and arterial property calculation system (abstract, Introduction) teaches:
wherein the processor is configured to determine the PWV by calculating the Young's modulus of the blood vessel (page 196, col 2, paragraphs 3-5, “incremental elastic modulus Einc (or Young’s modulus)” see equation (4) and equation (5) for pulse wave velocity equation incorporating the elastic modulus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, and Eskandari to incorporate the calculation of the Young’s modulus as taught by Hoeks because it relates the distensibility coefficient to the ratio of wall thickness and end-diastolic internal artery diameter which characterizes the intrinsic elastic properties of the arterial wall (Hoeks, page 196, col 2, paragraph 4). 
Regarding claim 6, the combined references of Rich, Lading, Eskandari, and Hoeks teach all of the limitations of claim 3. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the PWV further based on a wall thickness of the blood vessel and a radius of the blood vessel 
However, the analogous art of Hoeks of an ultrasound-based distension waveform and arterial property calculation system (abstract, Introduction) teaches:
wherein the processor is configured to determine the PWV further based on a wall thickness of the blood vessel and a radius of the blood vessel (page 196, col 2, paragraphs 1-5, wall thickness h and diameter d (double the radius) are calculated, the sections of Diameter assessment, Intima-media Assessment and Distension Assessment provide details to how the ultrasound system calculates the quantitative arterial properties from the ultrasound signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, Eskandari, and Hoeks to incorporate the use of the wall thickness and radius as taught by Hoeks because it is related to the diameter and wall thickness of the artery which can be imaged and measured using ultrasound providing data points for known arterial parameter equations (Hoeks, page 196, col 1). 
Regarding claim 16, the combined references of Rich and Lading teach all of the limitations of claim 14. Primary reference Rich further fails to teach:
wherein determining, as a function of the stress of the blood vessel caused by the ultrasound pulse and the strain on the blood vessel caused by the pulse, Young's modulus of the blood vessel
However, the analogous art of Eskandari of a method and apparatus for determining viscoelastic properties in tissue (abstract) teaches:
wherein determining, as a function of the stress of the tissue and the strain on the tissue, Young's modulus of the blood vessel ([0034]-[0043], describe the creation of stress-strain transfer functions which are then used in [0040] to calculate Young’s modulus from the inverse value of the stress-strain transfer function. Therefore this forms a function of the stress and strain in the measured tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Lading to incorporate the Young’s modulus calculation based on stress and strain functions as taught by Eskandari because while parameters such as stress and strain can be directly measured from the tissue, the Young’s modulus requires additional calculations. By providing a functional relationship of stress and strain transfer equations, the most efficient way of calculating the variable can be achieved based on the acquired data (Eskandari, [0040]). This improves efficiency and processing time. 
Primary reference Rich further fails to teach:
Wherein the determining the PWV comprises determining, a Young’s modulus of the blood vessel 
However, the analogous art of Hoeks of an ultrasound based distension waveform and arterial property calculation system (abstract, Introduction) teaches:
Wherein the determining the PWV comprises determining, a Young’s modulus of the blood vessel (page 196, col 2, paragraphs 3-5, “incremental elastic modulus Einc (or Young’s modulus)” see equation (4) and equation (5) for pulse wave velocity equation incorporating the elastic modulus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, and Eskandari to incorporate the calculation of the Young’s modulus as taught by Hoeks because it relates the distensibility coefficient to the ratio of wall thickness and end-diastolic internal artery diameter which characterizes the intrinsic elastic properties of the arterial wall (Hoeks, page 196, col 2, paragraph 4). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading, in view of Eskandari, in further view of Hoeks as applied to claim 3 above, and further in view of Aguren (U.S. Pub. No. 20160095572) hereinafter Aguren.
Regarding claim 4, the combined references of Rich, Lading, Eskandari and Hoeks teach all of the limitations of claim 3. Primary reference Rich further fails to teach: 
wherein the transducer is further confiqured to: 
emit the ultrasound pulse as an acoustic radiation force imaging (ARFI) pulse, and wherein the processor is further configured to determine, by analyzing the reflection of the energy, the stress on the blood vessel caused by the ultrasound pulse
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein the transducer is further confiqured to: 
emit the ultrasound pulse as an acoustic radiation force imaging (ARFI) pulse, and wherein the processor is further configured to determine, by analyzing the reflection of the energy, the stress on the blood vessel caused by the ultrasound pulse ([0018]-[0021], provide an overview of the sampling of the target vessel’s geometry using ultrasound based imaging systems; [0023]-[0024], describe target vessel determination; [0026], “The system continuously measures cross-sectional geometry of the acquired target vessel at step 220. The system also continuously measures shear modulus and axial incremental strain at 222 and 224, respectively”; [0031], “Shear waves are induced in the proximal artery wall by applying an acoustic radiation force at regular intervals”; [0033], “Further aspects of the system and method continuously measure incremental axial strain in the target vessel” this describe the length of an artery measured for use in axial strain measurements which is considered to be a change of geometry used in calculation of the strain measurements; [0036], “and associated geometry and incremental axial strain measurements to be made through a wide range of artery elastic responses from at, or near, zero transmural pressure to current systolic pressure and nominal cuff pressure.”; [0037], “The system and method also solve biomechanical models using the above steps and measurements. Zero transmural pressure geometry measurements and co-incident shear moduli, cross-section geometry, and incremental axial strain measurements may be used as inputs to an optimization problem solving for the parameters of a non-linear system of parametric expressions of these or related values”; [0038]; [0044], “In general, shear wave inducement and wave velocity imaging can be accomplished by any known method appropriate to the target media, including, without limitation, a combination of acoustic radiation force and MRI or OCT for clinical applications, or seismic methods for geological systems“; [0051], “Higher rates of geometry measurement can be achieved however by simultaneous measurements longitudinally or circumferentially offset from the site of acoustic radiation force application”; [0054]-[0055], acoustic radiation force imaging; [0076]-[0077], stress modeling and further processing of the arterial data; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, Eskandari and Hoeks to incorporate the acoustic radiation force imaging as taught by Aguren because the acoustic energy generates shear waves in the target tissue which provide relevant information regarding the mechanical properties of the tissue structures for further analysis (Aguren, [0031]). This provides the ability to measure geometric changes in the vessel structure (Aguren, [0051]). 
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading, in view of Eskandari, in view of Hoeks, in further view of Aguren as applied to claim 4 above, and further in view of Qi, W., et al., (“Phase-resolved acoustic radiation force optical coherence elastography,” Journal of Biomedical Optics. Vol 17(11), 2012. P. 110505-1 – 110505-3) hereinafter Qi (see attached NPL reference of the office action of 3/25/2021).   
Regarding claim 5, the combined references of Rich, Lading, Eskandari, Hoeks and Aguren teach all of the limitations of claim 4. Primary reference Rich further fails to teach:
wherein the processor is configured to determine, by analyzing the reflection of the energy, the stress on the blood vessel by determining an area over which the ultrasound pulse is applied to the blood vessel
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
wherein the processor is configured to determine, by analyzing the reflection of the energy, the stress on the blood vessel by determining an area over which the ultrasound pulse is applied to the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, Eskandari, Hoeks and Aguren to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
Regarding claim 21, the combined references of Rich, Lading, Eskandari, Hoeks, Aguren and Qi teach all of the limitations of claim 5. Primary reference Rich further fails to teach:
wherein determining the area over which the ultrasound pulse is applied to the blood vessel comprises performing speckle tracking on the blood vessel
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein determining the area over which the ultrasound pulse is applied to the blood vessel comprises performing speckle tracking on the blood vessel ([0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, Eskandari, Hoeks, Aguren and Qi to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading as applied to claim 1 above, and further in view of Tran (U.S. Pub. No. 20140143064) hereinafter Tran. 
Regarding claim 9, the combined references of Rich and Lading teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the processor is further configured to determine a velocity of blood through of the blood vessel by analyzing the reflection of the energy, and 
wherein the processor is configured to determine the blood pressure further using the velocity of the blood through the blood vessel
However, the analogous art of Tran of a sensor system for monitoring medical data (abstract, [0203]-[0207]) teaches:
wherein the processor is further configured to determine a velocity of blood through of the blood vessel by analyzing the reflection of the energy ([0203], ultrasonic transducer and “Thus, the return signal, effectively, is frequency modulated by the blood flow velocity.”; [0204]; [0205], “Based on the real time the blood flow velocity, the CPU applies the vital model to the corresponding blood flow velocity to produce the estimated blood pressure value.”; [0206], “In one embodiment, the computer model fits the blood flow velocity to the systolic/diastolic values. In another embodiment, the computer trains a neural network or HMM to recognize the systolic and diastolic blood pressure values”; [0207], “After the computer model has been generated, the system is ready for real-time blood pressure monitoring”; [0208]), and 
wherein the processor is configured to determine the blood pressure further using the velocity of the blood through the blood vessel ([0203], ultrasonic transducer and “Thus, the return signal, effectively, is frequency modulated by the blood flow velocity.”; [0204]; [0205], “Based on the real time the blood flow velocity, the CPU applies the vital model to the corresponding blood flow velocity to produce the estimated blood pressure value.”; [0206], “In one embodiment, the computer model fits the blood flow velocity to the systolic/diastolic values. In another embodiment, the computer trains a neural network or HMM to recognize the systolic and diastolic blood pressure values”; [0207], “After the computer model has been generated, the system is ready for real-time blood pressure monitoring”; [0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Lading to incorporate the determination of blood pressure based on blood velocity as taught by Tran because scattered ultrasonic energy that directly relates to the blood flow velocity provides sufficient data to calculate and calibrate to a pressure determination (Tran, [0203]-[0206]). Utilizing additional pressure determination processing provides the user with additional data to determine accuracy and increased reliability. 
Regarding claim 11, the combined references of Rich, Lading, and Tran teach all of the limitations of claim 9. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the velocity of the blood using a Doppler imaging technique.
However, the analogous art of Tran of a sensor system for monitoring medical data (abstract, [0203]-[0207]) teaches:
wherein the processor is configured to determine the velocity of the blood using a Doppler imaging technique ([0203], ultrasonic transducer and “Thus, the return signal, effectively, is frequency modulated by the blood flow velocity.”; [0204]; [0205], “An analog signal representative of the Doppler frequency of the echo is received by the transducer and converted to a digital representation by the ADC, and supplied to the CPU for signal processing. Within the CPU, the digitized Doppler frequency is scaled to compute the blood flow velocity within the artery based on the Doppler frequency”; [0206], “In one embodiment, the computer model fits the blood flow velocity to the systolic/diastolic values. In another embodiment, the computer trains a neural network or HMM to recognize the systolic and diastolic blood pressure values”; [0207], “After the computer model has been generated, the system is ready for real-time blood pressure monitoring”; [0208])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, and Tran to incorporate the determination of blood pressure based on blood velocity using Doppler ultrasonic techniques as taught by Tran because scattered ultrasonic energy that directly relates to the blood flow velocity provides sufficient data to calculate and calibrate to a pressure determination (Tran, [0203]-[0206]). Utilizing additional pressure determination processing provides the user with additional data to determine accuracy and increased reliability. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading, in further view of Tran as applied to claim 9 above, and further in view of Jensen, J. (“Comparison of Vector Velocity Imaging using Directional Beamforming and Transverse Oscillation for a Convex Array Transducer,” SPIE Medical Imaging San Diego, 2014. P. 904012-1 – 904012-8) hereinafter Jensen (see attached NPL reference of the office action of 3/25/2021).
Regarding claim 12, the combined references of Rich, Lading, and Tran teach all of the limitations of claim 9. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the velocity of the blood using a vector velocity technique.
However, the analogous art of Jensen of utilizing vector velocity imaging to reveal the magnitude and direction of the blood velocity (abstract) teaches:
wherein the processor is configured to determine the velocity of the blood using a vector velocity technique. (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, describe the method and computations for determining flow measurements; figure 2 shows measured mean velocity profiles using the vector velocity method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, and Tran to incorporate the use of vector velocity imaging to calculate blood velocity as taught by Jensen because it is a computationally efficient method and thus can increase scanning rate (Jensen, page 904012-1, Introduction, paragraph 1). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading, in view of Eskandari, in further view of Hoeks as applied to claim 16 above, and further in view of Qi.
Regarding claim 17, the combined references of Rich, Lading, Eskandari, and Hoeks teach all of the limitations of claim 16. Primary reference Rich further fails to teach:
wherein the ultrasound pulse comprises an acoustic radiation force imaging (ARFI) pulse, and 
wherein the method further comprises determining the stress on the blood vessel caused by the pulse by: 
determining a magnitude of force, caused by the ARFI pulse, applied to a wall of the blood vessel; and 
determining an area over which the force is applied to the wall of the blood vessel.
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
wherein the ultrasound pulse comprises an acoustic radiation force imaging (ARFI) pulse (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area), and 
wherein the method further comprises determining the stress on the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area) caused by the pulse by: 
determining a magnitude of force, caused by the ARFI pulse, applied to a wall of the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method); and 
determining an area over which the force is applied to the wall of the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Lading, Eskandari, and Hoeks to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading as applied to claim 14 above, and further in view of Jensen.
Regarding claim 18, the combined references of Rich and Lading teach all of the limitations of claim 14. Primary reference Rich further fails to teach:
determining, by analyzing the reflection of the energy, a velocity of blood flowinq throuqh the blood vessel by performing Doppler imaging or vector velocity imaging
However, the analogous art of Jensen of utilizing vector velocity imaging to reveal the magnitude and direction of the blood velocity (abstract) teaches:
determining, by analyzing the reflection of the energy, a velocity of blood flowinq throuqh the blood vessel by performing Doppler imaging or vector velocity imaging (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, describe the method and computations for determining flow measurements; figure 2 shows measured mean velocity profiles using the vector velocity method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Lading to incorporate the use of vector velocity imaging to calculate blood velocity as taught by Jensen because it is a computationally efficient method and thus can increase scanning rate (Jensen, page 904012-1, Introduction, paragraph 1). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Lading as applied to claim 1 above, and further in view of Aguren.
Regarding claim 20, the combined references of Rich and Lading teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the processor is further configured to: determine the stress on the blood vessel caused by the ultrasound pulse by performing speckle tracking on the blood vessel.
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein the processor is further configured to: determine the stress on the blood vessel caused by the pulse by performing speckle tracking on the blood vessel ([0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Lading to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meinders, in view of Bank, in view of Lin, A., et al. (“Circumferential Strain in the Wall of the Common Carotid Artery: Comparing Displacement-Encoded and Cine MRI in Volunteers,” Magnetic Resonance Medicine. Vol 60(1), 2008. P. 8-13) hereinafter Lin, in view of Lading, in view of Tran, in view of Soleimani, E., et al., (“Assessing the blood pressure waveform of the carotid artery using an ultrasound image processing method,” Ultrasonography. Vol 36, April 2017. P. 144-152) hereinafter Soleimani, in further view of Qi. 
Regarding claim 22, primary reference Meinders teaches:
A method performed by a medical device (abstract), the method comprising: 
emitting, by a second transducer (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” including paragraphs 1-2; see also pages 149-150 for further details regarding the emission to specifically a blood vessel of flowing blood), an ultrasound signal toward the blood vessel (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” including paragraphs 1-2; see also pages 149-150 for further details regarding the emission to specifically a blood vessel of flowing blood); 
receiving, by the second transducer, a reflection of the ultrasound signal from the blood vessel (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” and “using a specially developed data-acquisition system, the received RF data of each line was digitized with 12-bit resolution and stored on the hard disk of a PC” including paragraphs 1-2; see also pages 149-150 for further details to how the received signals correspond to a blood vessel of a patient); 
determining, by analyzing the reflection of the ultrasound signal, a change in a diameter of the radial cross-section of the blood vessel caused by the ultrasound pulses (page 148, Materials and Methods, “Data acquisition” and “Pressure waveform and arterial wall properties”, the blood pressure waveform of equation (2) is calculated based on the measurements of the arterial cross-section which is the change in blood vessel geometry as the ultrasound pulses measure the diameter waveform d(t); Equation (3) further utilizes the arterial cross section measurements which is considered to be a blood vessel geometry; page 149 through 151 include details for calculating the blood pressure waveform such as equation (3) as well as details regarding the figures of blood pressure; figure 1 includes the pressure waveform estimated from arterial cross-section change); 
Primary reference Meinders fails to teach:
determining a strain on the blood vessel as a function of the change in the radius of the radial cross-section of the blood vessel and the radius of the radial cross-section of the blood vessel;
However, the analogous art of Bank of determining the properties of arterial wall mechanics using ultrasound (abstract) teaches:
determining a strain on the blood vessel as a function of the change in the radius of the radial cross-section of the blood vessel and the radius of the radial cross-section of the blood vessel; (pages 42-43, sections Measurement of Brachial Artery Pressure and Diameter and Measurement of Wall Cross Section Area, the linear array ultrasound transducer is used to acquire echo data from arteries within the body; page 43, Calculation of Arterial Elastic Properties, the mid-wall radius and brachial artery outer radius are utilized to calculated circumferential strain of the artery. Furthermore, the equation for circumferential strain provides for stressed radius (change of radius) and the unstressed mid-wall radius (baseline radius value). his is further utilized to calculate the incremental elastic modulus which is in turn used via the Moens-Korteweg to generate the pulse wave velocity (PWV); see also pages 44-45, Results, for further description of measured or calculated parameters); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the determination of strain on the blood vessel based on change in geometry of the radial cross section as taught by Bank because many techniques cannot separate the direct effects of a drug on arterial wall mechanics from the indirect effects related to a change in blood pressure. By utilizing the non-invasive measurement of brachia artery elastic mechanics over a wide pressure range, the calculations and processing can determine the effects of smooth muscle relaxation on the arterial mechanics (Bank, page 41, col 1 and 2). By better analyzing a wide range of factors contributing to arterial mechanics, a clinician may better understand the short and long term effects of drug and disease on arteries (Bank, page 46, Conclusions).  
Primary reference Meinders further fails to teach:
Wherein the diameter measurement provides for a mathematical manipulation to determine the circumference of the vessel
 determining a strain on the blood vessel as a function of the change in a circumference of the radial cross-section of the blood vessel and the circumference of the radial cross-section of the blood vessel;
However, the analogous art of Lin of a circumferential strain measurement technique based on the measured arterial geometrical properties through medical imaging (abstract) teaches:
Wherein the diameter measurement provides for a mathematical manipulation to determine the circumference of the vessel (page 5, Discussion, lumen area and/or diameter are often used as a initial measurement for cicumferential strain measurements; Note that C=2πr (or C=πd) and therefore, the relation between circumference and diameter is considered to be a simple mathematical manipulation by a factor of π, which results in similar ratio determinations in the calculation of strain measurments)
 determining a strain on the blood vessel as a function of the change in a circumference of the radial cross-section of the blood vessel and the circumference of the radial cross-section of the blood vessel (page 4, paragraphs 1-3, equation (3) relates the circumference change, and the measured circumference to determine the mean circumferential strain around the lumen);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders and Bank to incorporate the circumferential-based analysis as taught by Lin because mean circumferential strain around the lumen of the artery is effectively the fractional change of its circumference (Lin, page 4, paragraph 2). This provides for more efficient computation of the desired output value of circumferential strain and reduces computation requirements. 
Primary reference Meinders further fails to teach:
 determining a pulse wave velocity of the blood vessel as a function of the stress and the strain;
 determining a blood pressure of the blood and outputting the blood pressure.
However, the analogous art of Lading of a device for determining an estimated pulse wave velocity of an artery of a subject (abstract) teaches:
determining a pulse wave velocity of the blood vessel as a function of the stress and the strain ([0086]-[0090], describe the system of equations and processing steps for determining a pulse wave velocity of the blood based on the stress-strain relationship of the measured artery; see also [0091]-[0108]; note that primary reference Rich teaches to the determination of stress strain relationships based on the ultrasound pulse pressure displacement, therefore, the further calculation of PWV using that data, would also be based on the stress caused by the ultrasound pulse);
 determining a blood pressure of the blood vessel and outputting the blood pressure ([0086]-[0090], describe the system of equations and processing steps for determining a pulse wave velocity and subsequently the blood pressure of the patient based on the stress-strain relationship of the measured artery. Specifically [0088] teaches to the blood pressure being expressed as a function of the PWV, which enables further calculation of the pressure based on the measured stress-strain relationship; see also [0091]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse based geometry and strain measurement system of Meinders, Bank, and Lin to incorporate the pulse wave velocity calculation from strain and stress as well as the determination of blood pressure as taught by Lading because the use of a model based on measured stress-strain values enables the estimation of the transmural blood pressure P based on PWV without the use of or need for calibration by an external reference device or person-specific attributes because only one of the unknown parameters is needed. (Lading, [0089]). 
Primary reference Meinders further fails to teach:
determining a velocity of blood flowing through a blood vessel
However, the analogous art of Tran of a sensor system for monitoring medical data (abstract, [0203]-[0207]) teaches:
determining a velocity of blood flowing through a blood vessel  ([0203], ultrasonic transducer and “Thus, the return signal, effectively, is frequency modulated by the blood flow velocity.”; [0204]; [0205], “Based on the real time the blood flow velocity, the CPU applies the vital model to the corresponding blood flow velocity to produce the estimated blood pressure value.”; [0206], “In one embodiment, the computer model fits the blood flow velocity to the systolic/diastolic values. In another embodiment, the computer trains a neural network or HMM to recognize the systolic and diastolic blood pressure values”; [0207], “After the computer model has been generated, the system is ready for real-time blood pressure monitoring”; [0208]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders, Bank, Lin, and Lading to incorporate the determination of blood pressure based on blood velocity as taught by Tran because scattered ultrasonic energy that directly relates to the blood flow velocity provides sufficient data to calculate and calibrate to a pressure determination (Tran, [0203]-[0206]). Utilizing additional pressure determination processing provides the user with additional data to determine accuracy and increased reliability. 
Primary reference Meinders further fails to teach:
Determining a blood pressure of the blood vessel by multiplying the velocity of blood flowing through the blood vessel and the pulse wave velocity of the blood vessel
However, the analogous art of Soleimani of a noninvasive method of determining the carotid artery pressure waveform (abstract) teaches:
Determining a blood pressure of the blood vessel by multiplying the velocity of blood flowing through the blood vessel and the pulse wave velocity of the blood vessel (page 145, Materials and Methods, paragraphs 1-4, equation (1) is the water hammer equation which relates pulse wave velocity and flow velocity, and as shown determines pressure from both of those variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders, Bank, Lin, Lading, and Tran to incorporate the water hammer equation relation between pulse wave velocity and blood flow velocity as taught by Soleimani because it relate basic physics of linear momentum and describes pressure based on measurable quantities such as the flow velocity, pulse wave velocity, and fluid density (Soleimani, page 145, Materials and Methods). This provides for a reproduceable noninvasive measurement technique without the need for other invasive pressure determination methods.  
Primary reference Meinders further fails to teach:
emitting, by a first transducer, ultrasound pulses toward the blood vessel; 
determining an amount of force applied to the blood vessel by the ultrasound pulses; 
determining an area over which the force is applied to the blood vessel by the ultrasound pulses; 
determining a stress on the blood vessel as a function of the amount of force and the area over which the force is applied to the blood vessel by the ultrasound pulses
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
emitting, by a first transducer, ultrasound pulses toward the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area); 
determining an amount of force applied to the blood vessel by the ultrasound pulses (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area); 
determining an area over which the force is applied to the blood vessel by the ultrasound pulses (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method); 
determining a stress on the blood vessel as a function of the amount of force and the area over which the force is applied to the blood vessel by the ultrasound pulses (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders, Bank, Lin, Lading, Tran, and Soleimani to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders, in view of Bank, in view of Lin, in view of Lading, in view of Tran, in view of Soleimani, in further view of Qi as applied to claim 22 above, and further in view of Aguren. 
Regarding claim 23, the combined references of Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi teach all of the limitations of claim 22. Primary reference Meinders further fails to teach:
wherein determining the amount of force applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel and a surrounding tissue
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein determining the amount of force applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel and a surrounding tissue ([0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data; In the combined Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi invention the speckle tracking based data acquisition feature would be incorporated with the force determination applied to the vessel as taught by Qi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 
Regarding claim 24, the combined references of Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi teach all of the limitations of claim 22. Primary reference Meinders further fails to teach:
wherein determining the area over which the force is applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein determining the area over which the force is applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel [0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data; In the combined Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi invention the speckle tracking based data acquisition feature would be incorporated with the area determination applied to the vessel as taught by Qi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 11-12, 14-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s arguments directed to the Qi reference and relevant to the current rejection of claim 22 above, the applicant argues that one of ordinary skill in the art would not combined the Qi reference teachings with that of Meinders and the evaluate pressure based on the change in the geometry caused by pressure pulses. By using the pressure pulses as taught by Qi, the system is further capable of determining parameters such as elastogram mapping in the axial direction (Qi, Introduction, paragraph 3). Furthermore, the technique is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
This provides greater insight into the tissue composition and health of the tissue than the Meinders measurements alone, and provides additional data in the processing steps that characterizes the elastic properties. The Meinders reference thus remains functional in the combined invention, with the arterial shape movements measured for changes radial cross section, which leads to useful data regarding the stress and strain of a vessel in the combined Meinders, Bank, Lin, Lading, Tran, Soleimani, and Qi invention. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793